DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 8/11/2021 has been entered. Claims 1-15 and 24-32 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 5/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure describes that second wall structure 906 would be extending along at least a portion of the length of the first wall structure 904 (page 11, lines 2-5). The original disclosure is silent regarding “the second wall structure forms a 
Claims 25-31 being dependent on claim 24 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1).
Regarding claim 1, Lee discloses a drug delivery device (figures 8A-8B) comprising:
a housing (housing formed by elements 802 and 812) having a closed drug reservoir lumen (lumen that accommodates element 806) bounded by a first wall structure 802 constructed of a first material (paragraph 0069) and a hydrophilic second wall structure 812 (paragraph 0070, at least polyamide and polyesters are hydrophilic) constructed of a second material different from the first material; and
a drug 806 contained in the drug reservoir lumen (lumen that accommodates element 806),
wherein the first wall structure 802 is impermeable (paragraphs 0067 and 0068, the structure is only water permeable) to the drug, and
wherein the first wall structure 802 and the second wall structure 812 are adjacent one another and together form an elongated tube (figure 8A), wherein the 
Lee is silent regarding the second wall structure is permeable to the drug in the embodiment disclosed in figure 8B.
However, Lee discloses in a different embodiment that instead of using apertures, drug can be made permeable through the wall (paragraph 0065) for the purpose of using an alternative approach to release the drug (paragraph 0065).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the second wall structure of first embodiment of Lee to incorporate the wall structure permeable to the drug as taught by different embodiment of Lee for the purpose of using an alternative approach to release the drug (paragraph 0065).

Regarding claim 2, Lee discloses wherein the device is configured for deployment and retention in a body cavity of lumen (paragraph 0035, lines 1-3).

Regarding claim 3, Lee discloses wherein the body cavity is other than the bladder (paragraph 0034, lines 1-4, “another genitourinary site”).

Regarding claim 4, Lee discloses wherein the device is elastically deformable between a relatively straightened shape and a retention shape suited to retain the device within the body cavity (figure 18, paragraph 0220, lines 1-4, during insertion the device will be relatively straightened shape and after deployment, the device attains retention shape).



Regarding claim 6, Lee discloses wherein the first material comprises silicone (paragraph 0069, lines 2-3).

Regarding claim 12, Lee discloses wherein the drug is in the form of one or more solid drug units (paragraph 0035, lines 6-8).

Regarding claims 13 and 14, Lee discloses wherein the drug is a low solubility drug (paragraph 0090, lines 1-2) or a high solubility drug (paragraph 0089, lines 1-2).

Regarding claim 15, Lee discloses wherein the device is configured to release solubilized drug (paragraph 0064, lines 2-9) from the closed drug reservoir lumen by diffusion through the second material (paragraph 0065, lines 1-7), upon the drug being contacted by water that enters the drug reservoir lumen through the first wall structure or through the first and second wall structures 802, 812.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1) in view of Matsuura et al. (US 6,183,461 B1).
Regarding claim 7, Lee discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 6. Lee is silent regarding wherein the Silicone has a Shore hardness of from 50A to 70A.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the Shore hardness of Silicone of Lee to incorporate a Shore hardness of from 50A to 70A as taught by Matsuura for the purpose of imparting specific elastic property to the first wall structure (column 7, lines 10-16).

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1) in view of Kuzma et al. (US 2009/0208540 A1).
Regarding claims 8 and 9, Lee discloses the claimed invention substantially as claimed, as set forth above in claim 1. Lee is silent regarding wherein the second material comprises a thermoplastic polyurethane wherein the thermoplastic polyurethane has a Shore hardness of from 80A to 65D.
However, Kuzma teaches the second wall structure (figure 3) comprises a thermoplastic polyurethane (paragraph 0052) having a Shore hardness of from 80A to 65D (Table 1) for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the second wall structure material of Lee to incorporate wherein the second material comprises a thermoplastic polyurethane wherein the thermoplastic polyurethane has a Shore hardness of from 80A to 65D as taught by Kuzma for the purpose of achieving physiological release rates of 

Regarding claim 10, Lee discloses the claimed invention substantially as claimed, as set forth above in claim 1. Lee discloses wherein the first material comprises silicone (paragraph 0069, lines 2-3) but is silent regarding wherein the second material comprises a thermoplastic polyurethane.
However, Kuzma teaches the second wall structure (figure 3) comprises a thermoplastic polyurethane (paragraph 0052) for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the second wall structure of Lee to incorporate wherein the second wall structure comprises a thermoplastic polyurethane as taught by Kuzma for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1) in view of Tam et al. (US 6,458,069 B1).
However, claim 11 is claiming product by a process therefore, since the final design would be same as claimed, according to MPEP 2113, Lee discloses the claimed invention.
Additionally Tam teaches a design of a multi layer balloon wherein two layers are joined by coextrusion process (column 26, lines 45-49 for the purpose of forming strong bonding between two layers (column 26, lines 45-49). 
.

Claim 24-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1) in view of Kuzma et al. (US 2009/0208540 A1) and further in view of Herman et al. (US 2007/0275035 A1).
Regarding claims 24 and 25, Lee discloses a drug delivery device (figures 8A-8B) comprising:
a housing (housing formed by elements 802 and 812) having a drug reservoir lumen (lumen that accommodates element 806) bounded by a first wall structure 802 constructed of a first material (paragraph 0069) and a second wall structure 812 (paragraph 0070) constructed of a second material different from the first material, wherein the first wall structure 802 and the second wall structure 812 are adjacent one another and together form an elongated tube (tube shown in figures 8A and 8B) in which the second wall structure 812 forms a longitudinal strip extending along at least a portion of a length of the tube (figure 8B shows cross-section indicating element 812 is extending along at least a portion of a length of the tube); and
a plurality of tablets 806 (paragraph 0035, lines 6-8) which comprise a drug, wherein the plurality of tablets are contained in the drug reservoir lumen (lumen that accommodates element 806),
wherein the first wall structure 802 is impermeable (paragraphs 0067 and 0068, the structure is only water permeable) to the drug.

However, Lee discloses in a different embodiment that instead of using apertures, drug can be made permeable through the wall (paragraph 0065) for the purpose of using an alternative approach to release the drug (paragraph 0065).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the second wall structure of first embodiment of Lee to incorporate the wall structure permeable to the drug as taught by different embodiment of Lee for the purpose of using an alternative approach to release the drug (paragraph 0065).
Lee is silent regarding wherein the second material comprises a hydrophilic thermoplastic polyurethane and has a Shore hardness of 70A or greater.
However, Kuzma teaches the second wall structure (figure 3) comprises a hydrophilic thermoplastic polyurethane (paragraph 0052, paragraph 0024) and has a Shore hardness of from 70A or greater (Table 1) or 70A and 65D (Table 1) for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the second wall structure material of Lee to incorporate wherein the second material comprises a hydrophilic thermoplastic polyurethane and has a Shore hardness of 70A or greater or 70A and 65D as taught by Kuzma for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).

However, Herman teaches a design of an implant (figure 1) to deliver the drug either by permeating through the wall or disintegration of the wall, wherein a longitudinal strip (strip formed by elements 12, 13, 14) extending along an entire length of the reservoir (length of elements 16-18) for the purpose of using a well-known alternative approach to regulate/control the drug delivery from the reservoir (paragraph 0059).
One of ordinary skill in the art when using the teachings from Herman would modify the device of Lee to have a longitudinal strip extending along an entire length of the tube because the reservoir of Lee is extending along the entire length of the tube and Herman teaches to place the longitudinal strip to cover the entire length of the strip.
Therefore, it would have been prima facie obvious to modify the placement of the second wall structure of Lee to have the second wall structure forms a longitudinal strip extending along an entire length of the reservoir (which will be entire length of the tube when modifying Lee) as taught by Herman for the purpose of using a well-known alternative approach to regulate/control the drug delivery from the reservoir (paragraph 0059).

Regarding claim 26, Lee discloses wherein the device is configured to release solubilized drug (paragraph 0064, lines 2-9) from the closed drug reservoir lumen by diffusion through the second material (paragraph 0065, lines 1-7), following contact of the drug tablets (paragraph 0065) with water that enters the drug reservoir lumen through the first and second wall structures 802, 812 (Lee modified in view of Kuzma to include hydrophilic thermoplastic polyurethane as explained in rejection of claim 24 above would allow the water to pass through the second wall structure because the 

Regarding claim 27, Lee discloses wherein the device is elastically deformable between a relatively straightened shape and a coiled retention shape (figure 18, paragraph 0220, lines 1-4, during insertion the device will be relatively straightened shape and after deployment, the device attains retention shape).

Regarding claim 28, Lee discloses further comprising a retention frame lumen 310 (figure 4, the embodiments in figures 8A, 8B and figure 4 are only differing in reservoir portion but remaining portion of the drug delivery device is same in both embodiments) and a retention frame 314 disposed therein.

Regarding claim 29, Lee discloses wherein the retention frame comprises a nitinol wire (paragraph 0050, lines 1-4).

Regarding claim 30, Lee discloses wherein the drug is a kinase inhibitor (paragraph 0097, “valrubicin” is a kinase inhibitor drug).

Regarding claim 31, Lee discloses wherein the drug is gemcitabine (paragraph 0097).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1) in view of Herman et al. (US 2007/0275035 A1).

However, Herman teaches a design of an implant (figure 1) to deliver the drug either by permeating through the wall or disintegration of the wall, wherein the longitudinal strip (strip formed by elements 12, 13, 14) extends along an entire length of the reservoir (length of elements 16-18) for the purpose of using a well-known alternative approach to regulate/control the drug delivery from the reservoir (paragraph 0059).
One of ordinary skill in the art when using the teachings from Herman would modify the device of Lee to have a longitudinal strip extending along an entire length of the tube because the reservoir of Lee is extending along the entire length of the tube and Herman teaches to place the longitudinal strip to cover the entire length of the strip.
Therefore, it would have been prima facie obvious to modify the placement of the second wall structure of Lee to have the second wall structure forms a longitudinal strip extending along an entire length of the reservoir (which will be entire length of the tube when modifying Lee) as taught by Herman for the purpose of using a well-known alternative approach to regulate/control the drug delivery from the reservoir (paragraph 0059).
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.
Applicant argues on page 7, line 3-page 8, line 22 that modifying Lee’s first embodiment in view of Lee’s alternative embodiment will render Lee’s device inoperable because Lee teaches to use element 812 to allow delayed drug release. If Lee’s element 812 is being modified, as applicant continues to argue, to have the drug permeate through the wall instead of having drug release after element 812 gets degraded then 

Applicant further argues on page 8, line 23-28 that Lee fails to disclose a second wall structure that forms a longitudinal strip because the words “longitudinal” and “strip” would mean an elongated geometric shape. Accordingly element 812 do not form a longitudinal strip. Examiner respectfully disagrees. When viewing element 812 along the cross-section formed along the longitudinal axis of the Lee’s tube, then element 812 would also appear as a longitudinal strip. Alternatively, side view of element 812 would also appear as a longitudinal strip. Therefore, claim could be broadly interpreted that element 812 is forming “a longitudinal strip” when viewed from sideways or taking a cross-section along a longitudinal axis of the Lee’s tube. If claims were positively reciting the shape of the second wall structure such as “the second wall structure is a longitudinal strip” then the claim could overcome the rejection under Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al. (WO 03/024357 A2): discloses the second wall structure being formed of a longitudinal strip. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/Primary Examiner, Art Unit 3783